DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   CARLOS ALVERTO HERNANDEZ,
                            Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-1685

                               [April 11, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn Kelley, Judge; L.T. Case No. 15CF001094AMB.

   Carey Haughwout, Public Defender, and Stacey Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

    The State concedes error as to the sentencing issues that arose in this
case. As to the reckless driving conviction in count three, this cause is
remanded to the trial court to correct the written sentence to accurately
reflect the oral pronouncement of sentence by the trial court. The
convictions for counts four and five are vacated.

   All other issues are affirmed.

   Affirmed in part and reversed and remanded in part.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN, Associate Judge, concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.